UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM8-K/A CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 16, 2010 Kid’s Book Writer Inc. (Exact name of registrant as specified in its charter) Nevada 333-151921 75-3268426 (State or other jurisdiction (Commission IRS Employer of incorporation or organization) File Number) Identification No.) 409 Granville Street, Suite 1023 Vancouver, BC,Canada V6C 1T2 (Address of principal executive offices) 1-604-324-4844 (Registrant’s telephone number, including area code) 10324 Wadhurst Road Edmonton, Alberta, Canada T5N 3V1 (Former name or former address if changed since the last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communication pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02 DEPARTURE OF DIRECTORS OR PRINCPAL OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF PRINCIPAL OFFICERS This Amended 8-K is being filed to correct a typographical error contained in the original 8-K filed with the SEC on March 20, 2010.Michelle Demers tendered her resignation as Secretary of Kid's Book Writer, Inc. on March 16, 2010, not on March 9, 2010 as previously reported.On March 16, 2010, Mr. Hassan Salari was appointed as President, Chief Executive Officer, Chief Financial Officer and Director. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:March 26, 2010 KID’S BOOK WRITER INC. By: /s/Hassan Salari Hassan Salari President, Chief Executive Officer, Chief Financial Officer and Director
